 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER STEVENS,                              No. 2: 19-cv-0670 MCE KJN P
12                         Plaintiff,
13           v.                                         ORDER
14    J. JANAM, et al.,,
15                         Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. This action is set for a settlement conference before Magistrate Judge Claire

19   on November 14, 2019. On August 27, 2019, the court issued a writ of ad testificandum for

20   plaintiff to personally appear at the settlement conference. (ECF No. 21.)

21          On November 4, 2019, plaintiff filed a notice with the court stating that he wishes to

22   appear at the settlement conference via video conference. (ECF No. 28.) Good cause appearing,

23   the August 27, 2019 writ of ad testificandum is vacated. However, video-conferencing is not

24   available at California State Prison-Los Angeles County (“LAC”), where plaintiff is now housed,

25   on November 14, 2019. Therefore, in a separate order, the court will re-set the settlement

26   conference on a date when video conferencing is available at LAC.

27   ////

28   ////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.   The settlement conference set before Magistrate Judge Claire for November 14, 2019

 3              is vacated;

 4         2. The writ of ad testificandum filed August 27, 2019, for plaintiff to personally appear

 5              at the November 14, 2019 settlement conference is vacated;

 6         3. The Clerk of the Court is directed to fax this order to the LAC Litigation Coordinator,

 7              1-661-729-6994.

 8   Dated: November 5, 2019

 9

10
     Stev670.vac
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
